                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                   :
ARCH INSURANCE COMPANY
                                   :

     v.                            :   Civil Action No. DKC 19-1167

                                   :
COSTELLO CONSTRUCTION OF
MARYLAND, INC., et al.             :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this breach of

contract and negligence case is the motion to dismiss or in the

alternative   for    summary   judgment   filed   by   Defendant   Plump

Engineering, Inc.     (ECF No. 13).     The issues have been briefed,

and the court now rules, no hearing being deemed necessary.        Local

Rule 105.6.   For the following reasons, the motion will be denied.

I.   Background1

     On January 13, 2018, the roof of the Merriweather Post

Pavilion (the “Property”), a performance art venue located in

Columbia, Maryland, collapsed.        The collapse occurred during “a

series of renovations at the Property” (the “renovation project”).

(ECF No. 1, ¶ 14).

     It’s My Amphitheatre, Inc. (“IMA”) is the Merriweather Post

Pavilion lessee.     IMA hired Costello Construction of Maryland,




     1  Unless otherwise noted, the facts outlined here are
undisputed and construed in the light most favorable to Plaintiff.
Inc. (“Defendant Costello”) for the renovation project.    (ECF No.

1, ¶ 14).     “Due to the scope of the job, the renovation project

was carried out in separate phases.” (Id., ¶ 15). For each phase,

IMA and Defendant Costello executed a “contract governing the

specific requirements for [that] particular phase.”    (Id., ¶ 16).

This action centers on Phase 4 of the renovation project.

     IMA and Defendant Costello executed “AIA contract A101-2007”

and adopted “AIA document A201-2017” (collectively, the “Phase 4

Contract”) to govern Phase 4 of the renovation project.    (ECF No.

1, ¶¶ 17–22).    Under the Phase 4 Contract, Defendant Costello “was

to raise the roof of the existing pavilion and reconnect to the

stage house[.]”    (Id., ¶ 18 (alterations, emphasis, and quotation

marks omitted)).     The Phase 4 Contract also required Defendant

Costello “to purchase and maintain Builders Risk Insurance.” (Id.,

¶¶ 19, 21).

     Defendant Maury, Donnelly & Parr, Inc. (“Defendant MDP”) is

Defendant     Costello’s   insurance   broker.      Defendant   MDP

“communicated to IMA, prior to the start of Phase 4, that a

Builders Risk [P]olicy insuring Phase 4 was in place.”     (ECF No.

1, ¶ 23).     That policy, Builders Risk Policy IHQ947087905 issued

by the Hanover Insurance Group (“Hanover”), “excluded coverage for

property under renovation.”    (Id., ¶ 25).   Nonetheless, Defendant

MDP “issued a Certificate of Liability Insurance to IMA indicating

that [Defendant] Costello had obtained a Builders Risk Policy” for

                                  2
Phase 4 of the renovation project.         (Id., ¶ 26).       Upon receipt of

the Certificate of Liability Insurance, IMA permitted Defendant

Costello “to proceed with Phase 4 of the renovation project[.]”

(Id., ¶ 27).

     Defendant Costello executed a subcontract with Defendant

Rooflifters,     LLC    and/or     Defendant        Rooflifters      USA,     LLC

(collectively,   “Defendants       Rooflifters)      “to   perform    all   roof

lifting work for Phase 4 of the renovation project.”              (ECF No. 1,

¶ 28).   Defendants Rooflifters then “obtained the services of”

Defendant Plump Engineering, Inc. (“Defendant Plump”) to assist

“in designing the processes to raise the roof of the pavilion and

provide for proper and adequate lateral bracing and support.”

(Id., ¶ 29).

     Defendant Plump “performed design engineering services for

the roof raising, namely, calculations and design of the temporary

support system for the roof[.]”           (ECF No. 1, ¶ 30).         Defendants

Rooflifters “began hydraulically raising the pavilion roof” and

“[t]he roof lifting process took place over. . . several days[.]”

(Id., ¶¶ 31–32).       During the process, the roof collapsed after

“winds passed through the Property[.]"          (Id., ¶ 33).

     Arch   Insurance    Company    (“Arch”    or    “Plaintiff”)     is    IMA’s

insurance carrier.      Arch reimbursed IMA for its damages from the

roof collapse and submitted a claim to Hanover under Defendant

Costello’s Builders Risk Policy IHQ947087905.              Hanover denied the

                                      3
claim,    noting   the    exclusion       for    damage    to    property   under

renovation.

       On April 22, 2019, Plaintiff, as IMA’s assignee, filed its

complaint   against      Defendants    Costello,     MDP,       Rooflifters,   and

Plump.    (ECF No. 1).      Defendants Costello, MDP, and Rooflifters

each filed an answer.          (ECF Nos. 11; 16; 34).           On May 21, 2019,

Defendant Plump filed the presently pending motion to dismiss or

in the alternative for summary judgment.                  (ECF No. 13).        Arch

responded, (ECF No. 24), and Defendant Plump replied, (ECF No.

37).

II.    Standard of Review

       A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.         Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).              In evaluating the complaint,

unsupported legal allegations need not be accepted.                    Revene v.

Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                    Legal

conclusions   couched     as    factual    allegations      are    insufficient,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as are conclusory

factual allegations devoid of any reference to actual events.

United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).   “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the

complaint has alleged - but it has not ‘show[n]’ – ‘that the

                                       4
pleader is entitled to relief.’”            Iqbal, 556 U.S. at 679 (quoting

Fed.R.Civ.P. 8(a)(2)).       Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”            Id.

        In reviewing a motion to dismiss, the court may “consider

documents attached to the complaint, see Fed.R.Civ.P. 10(c), as

well as those attached to the motion to dismiss, so long as they

are integral to the complaint and authentic.”                  Philips v. Pitt

Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).                 Plaintiff

attached the Phase 4 Contract (ECF Nos. 1-1; 1-2), Builder Risk

Policy IHQ947087905 (ECF No. 1-3), the Certificate of Liability

Insurance (ECF No. 1-4), and the subcontract between Defendant

Costello and Defendants Rooflifters (ECF No. 5) to its complaint.

Defendant     Plump    attached   the     subcontract    between    Defendants

Rooflifters and it to its motion to dismiss.                   (ECF No. 13-2).

Neither party contests the authenticity of these documents or

otherwise objects to them.        The court may consider these documents

without converting the motion into one for summary judgment.

        Plaintiff also attached photographs of the Property after the

roof collapse and a damages estimate to its response.                (ECF Nos.

24-1;    24-2).       Defendant   Plump      contends   that   Plaintiff   “has

attempted to amend its [c]omplaint via its [response] to allege

damages to personal property.”              (ECF No. 37, at 3).     It is not

                                        5
necessary to consider these documents in resolving the motion to

dismiss.

III. Analysis

     Plaintiff’s complaint asserts one claim against Defendant

Plump: negligence.   (ECF No. 1, ¶¶ 88–93).   Plaintiff alleges that

Defendant Plump failed to design properly the temporary roof

support system; failed to prepare proper and adequate roof raising

plans; failed to perform engineering calculations for the roof

lift and temporary support system; and failed to design adequate

lateral support stability for the temporary lifting process. (Id.,

¶ 90; see also ECF No. 24, at 2, 4, 11).      Plaintiff alleges that

Defendant Plump’s failures directly and proximately caused the

roof collapse and “damages to real and personal property[.]”    (ECF

No. 1, ¶¶ 91–92).

     Defendant Plump argues that the economic loss doctrine bars

Plaintiff’s claim.    (ECF No. 13-1, at 3–8; ECF No. 37, at 2–5).

Plaintiff contends that exceptions to the doctrine apply.       (ECF

No. 24, at 7–12).    As will be seen, neither party completely and

correctly applies the doctrine.

     The Court of Appeals of Maryland recently “revisit[ed] the

elusive economic loss doctrine[.]”    Balfour Beatty Infrastructure,

Inc. v. Rummel Klepper & Kahl, LLP, 451 Md. 600 (2017).

                The economic loss doctrine represents a
           judicial refusal to extend tort liability to
           negligence that causes purely economic harm in

                                  6
             the absence of privity, physical injury, or
             risk of physical injury. Courts imposed this
             limitation on the recovery of purely economic
             losses in response to the elimination of the
             privity requirement in tort law. In Maryland,
             the economic loss doctrine bars recovery when
             the parties are not in privity with one
             another or the alleged negligent conduct did
             not result in physical injury or risk of
             severe physical injury or death.

Id. at 611–12.

     The     economic     loss    doctrine    does     not   bar   Plaintiff’s

negligence    claim     against   Defendant   Plump     because    the   alleged

negligence did not cause purely economic harm – it caused property

damage.    The parties discuss property damage as an exception to

the economic loss doctrine, (ECF No. 13-1, at 6–7; ECF No. 24, at

11–12; ECF No. 37, at 3–5), but they misunderstand the law.

Balfour Beatty did not identify any such exception.                 451 Md. at

611–12. When the alleged negligence causes property damage, rather

than purely economic harm, the economic loss doctrine does not

apply at all.

     In one of the early Maryland cases, Council of Co-Owners

Atlantis Condominium, Inc. v. Whiting-Turner Contracting Co., 308

Md. 18, 33 (1986), the Court of Appeals of Maryland looked to Dean

Prosser for a description of “economic loss” as it relates to

limitations on liability for negligence.             The court noted that the

doctrine developed first in product liability cases:

             In products cases, liability in negligence for
             economic loss alone, unaccompanied by physical

                                       7
            injury, is often denied regardless of privity.
            5F. Harper, F. James and O. Gray, The Law of
            Torts, supra, §28.9 n. 21 at 403-04. As Dean
            Prosser stated:

                 There can be no doubt that the
                 seller’s liability for negligence
                 covers any kind of physical harm,
                 including    not    only    personal
                 injuries, but also property damage
                 to the defective chattel itself, as
                 where an automobile is wrecked by
                 reason of its own bad brakes, as
                 well as damage to any other property
                 in the vicinity. But where there is
                 no accident, and no physical damage,
                 and the only loss is a pecuniary
                 one, through loss of the value or
                 use of the thing sold, or the cost
                 of repairing it, the courts have
                 adhered to the rule . . . that
                 purely economic interests are not
                 entitled to protection against mere
                 negligence, and so have denied the
                 recovery.   W. Prosser, The Law of
                 Torts § 101 at 665 (4th ed. 1971).

     The emphasized portion of that quotation reflects that the

term “economic loss” focuses on a narrow type of damages, such as

the diminution in value of a product, or the cost of repairing it.

It does not apply, and was never meant to apply, to situations

where an accident has occurred and the damages sought are for

property loss.

     As discussed in Cash & Carry America, Inc. v. Roof Solutions,

Inc., 223 Md.App. 451, 467 (2015), this notion of “economic loss”

does not apply in situations like the one in that case, where

allegedly   negligent   conduct   on   the   part   of   a   subcontractor


                                   8
performing work on a structure damaged property belonging to a

third party:

               In the case at bar, the economic loss
          doctrine would be relevant if, for example,
          the new roof installed on Coe’s townhouse was
          defective in a way that posed no risk to human
          safety, and Coe sued Roof Solutions and
          Depaula in tort to recover damages for the
          cost to repair the defect. That claim would
          sound in contract, and tort recovery would not
          be permitted. CCA does not allege that Depaula
          and Roof Solutions negligently constructed a
          defective roof, however. It alleges that, in
          carrying out the roof replacement work, they
          carelessly used a torch so as to accidentally
          set fire to the roof of the townhouse. That is
          a tort claim to which the economic loss
          doctrine has no relevance.

     Then, as later discussed in Landaverde v. Navarro, 238 Md.App.

224, 253-55 (footnotes omitted), cert. denied sub nom. Parrish

Servs. v. Landaverde, 461 Md. 502, 503 (2018), the Cash & Carry

America analysis turned to traditional questions of duty:

             After clarifying the nature and purpose of
          the economic loss doctrine, we concluded that
          CCA’s claim, that in negligently carrying out
          the roof replacement work, Depaula and Roof
          Solutions carelessly used a torch so as to
          accidentally set fire to the roof, constituted
          “a tort claim to which the economic loss
          doctrine has no relevance.” Id. at 467, 117
          A.3d 52. Thus, we looked to Jacques [v. First
          Nat’l Bank of Md., 307 Md. 527 (1986)]and
          Whiting-Turner to determine the duty of care
          in tort where there was no privity in contract
          or its equivalent. Id. at 468, 117 A.3d 52. We
          concluded that the risk of harm created by
          Depaula’s misuse of the torch in performing
          the roof replacement work was one of personal
          injury and death as well as damage to personal
          property. Id. As a result, under Jacques,

                                9
contractual privity or its equivalent was not
a prerequisite for the law to recognize a duty
of care in tort. Id. at 468-69, 117 A.3d 52.
Instead, the principal determinant of whether
a duty of care in tort should be recognized
was foreseeability along with other factors
including:

     the degree of certainty that the
     plaintiff suffered the injury, the
     closeness of the connection between
     the defendant’s conduct and the
     injury suffered, the moral blame
     attached    to     the    defendant’s
     conduct, the policy of preventing
     future harm, the extent of the
     burden   to    the    defendant   and
     consequences to the community of
     imposing a duty of exercising care
     with   resulting     liability    for
     breach, and the availability, cost
     and prevalence of insurance for the
     risk involved.

Id. at 470, 117 A.3d 52 (quoting Patton v.
United States of America Rugby Football, 381
Md. 627, 637, 851 A.2d 566 (2004)).

Applying those standards in Cash & Carry
America, we concluded that it “was objectively
evident that Depaula’s careless use of the
torch in performing the roof replacement work
would cause the roof to catch fire, thereby
creating a risk of personal injury, death, and
property damage” not just to Coe, but to any
visitor in the townhouse when the fire broke
out. Cash & Carry America, 223 Md. App. at
470, 117 A.3d 52. In addition, “the risk of
damage to items inside the townhouse would not
vary depending upon who owned them[,]” and “it
was reasonably foreseeable that negligent
conduct resulting in a fire on the townhouse
roof could cause personal injury and death to
people in adjacent townhouses, and to their
personal property.” Id. at 471, 117 A.3d 52.
We determined that contractual privity or some
other special relationship between the roofers

                      10
          and third parties whose tangible personal
          property was located in or about the townhouse
          was not required. Id. at 473-74, 117 A.3d 52.
          Depaula and Roof Solutions had a “duty to
          exercise due care in performing the roofing
          work [that] included protecting CCA from
          sustaining damage to its tangible personal
          property inside the townhouse” regardless of
          whether the roofer had knowledge of the
          tangible   personal   property    inside   the
          townhouse or the identity of each owner of
          that property. Id. at 474, 117 A.3d 52.

     Because the economic loss doctrine is inapplicable, Defendant

Plump’s arguments regarding privity, personal injury, and risk of

severe physical injury or death as exceptions to the rule need not

be addressed.    Defendant Plump also requests partial summary

judgment and argues that Plaintiff’s recovery should be limited to

“damages to the cost of property separate from the property under

construction.” (ECF No. 37, at 5). For similar reasons, Defendant

Plump misunderstands that the economic loss doctrine does not apply

and summary judgment is inappropriate.       As the applicability of

the economic loss doctrine is the only issue raised in the motion

to dismiss or in the alternative for summary judgment, it follows

that the motion will be denied.

     A separate order will follow.


                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                  11
